This is a companion case to United States Smelting, Refining Mining Co. v. Phares Haynes, County Treasurer of TooeleCounty, decided this day, 111 Utah 172, 176 P.2d 622. The essential facts are the same and the issues present the same questions. The only essential difference is that here judgment was entered on the pleadings, while in that case evidence was taken. Since there is no essential difference in the facts and the issues are the same, the results must be the same. Upon the conclusions reached in that case, the judgment herein must be reversed. It is so ordered. Costs to appellants.
McDONOUGH, WADE, and WOLFE, JJ., concur.
PRATT, J., dissents for the reasons stated in his opinion inUnited States Smelting, Refining and Mining Company v. PharesHaynes, as County Treasurer of Tooele County. *Page 189